Citation Nr: 0712832	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-44 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for low back 
disability prior to February 16, 2005.

Entitlement to a rating in excess of 20 percent for low back 
disability from February 16, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to August 1984 and from September 1984 to 
February 1985, with subsequent Active Duty for Training 
(ACDUTRA) in September 1988.  These matters are before the 
Board on appeal from a January 2004 rating decision, which 
granted service connection for low back disability and 
assigned a 10 percent rating effective October 22, 2002.  An 
April 2005 rating decision increased the rating to 20 percent 
effective February 16, 2005.  The issues have been 
characterized to reflect that "staged" ratings are 
assigned.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action is required on his part.


REMAND

In October 2005, the veteran submitted to the Board treatment 
notes from a treating chiropractor, which have not been 
reviewed by the RO.  Furthermore, he did not waive RO review 
of this additional evidence.  Given that this evidence is 
pertinent to the veteran's claims for increase, under 
governing case law the Board is now required to remand the 
case to the RO for their initial review of the additional 
evidence received.   See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).   

In addition, as the records received suggest that the veteran 
was receiving ongoing treatment for low back disability which 
may have continued, it appears that there may be additional 
pertinent evidence which remains outstanding.  Any such 
evidence must be secured for the record.  

Finally, if any records received suggest that the low back 
disability may have increased in severity since the February 
2005 VA examination, a contemporaneous VA examination would 
be indicated.
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since September 2004 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should then review any records 
of treatment the veteran has received since 
February 2005.  If they suggest that the 
veteran's low back disability has increased 
in severity since he was last examined (in 
February 2005), the RO should arrange for a 
VA orthopedic examination to determine the 
current severity of the veteran's low back 
disability. The veteran's claims folder 
must be reviewed by the examiner (who 
should have available for review both the 
pre-September 23, 2003 criteria for rating 
low back disability and those effect from 
that date) in conjunction with the 
examination.  Any indicated studies should 
be performed.  The findings reported should 
be sufficiently detailed to allow for 
rating under either applicable criteria.  
The examiner must explain the rationale for 
any opinions given.

3.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


